Case 02-71300-KKS   Doc 43   Filed 06/11/19   Page 1 of 4
             Case 02-71300-KKS   Doc 43   Filed 06/11/19   Page 2 of 4




     The Applicant is missing page ____ of the official forms.

     Proof of service is deficient upon the Office of the United States At-

torney at:

      - (Gainesville, Tallahassee, and Panama City Divisions) 111 N.

         Adams St., 4th Floor, Tallahassee, FL 32301

      - (Pensacola Division) 21 E. Garden St., Ste. 400, Pensacola, FL

         32502

     The last four digits of the Applicant’s Social Security Number or Tax

Identification Number were not provided.

     A copy of the individual Applicant’s photo identification was not pro-

vided or was illegible.

     A copy of the officer of the Corporate Applicant’s photo identification

and proof of employment was not provided or was illegible.

     Notarized signatures of the Applicant were not provided.

     Applicant’s name, address and telephone number were not provided.

     No explanation/incorrect explanation of the right of the Applicant to

the unclaimed funds was provided.

 X   The Applicant failed to select the box on under “funds locator,” on

pg. 1 of the Application indicating how Applicant is entitled to the funds.


                                      2
           Case 02-71300-KKS       Doc 43   Filed 06/11/19   Page 3 of 4




     The Applicant did not supply a notarized original Power of Attorney.

     The Corporate Applicant failed to provide a notarized corporate

power of attorney signed by an officer of the company and a statement of

the signing officer’s authority.

 X   The Corporate Applicant has not provided current proof of the au-

thorized representative’s authority to pursue the unclaimed funds.

 X   The name of the Applicant claiming the unclaimed funds does not

match the name of the original creditor as listed on the Proof of Claim or

Notice of Payment of Unclaimed Funds.

     The Applicant did not supply sufficient documentation evidencing

the transfer of the claim or proof of purchase/sale of the assets.

     The amount of funds requested does not match the amount held in

the court registry.

     There are no funds on deposit in the names of the Applicant.

 X   Other [Sears, Roebuck and Co. has filed a Chapter 11 bankruptcy in

the Southern District of New York, with case number 18-23537-rdd.

There is no evidence that the Bankruptcy Court of the Southern District

of New York has granted the Applicant authority to file or pursue the

Application. Nothing attached to the Application indicates that Applicant


                                        3
              Case 02-71300-KKS    Doc 43    Filed 06/11/19   Page 4 of 4




has the authority to act on behalf of Sears, Roebuck and Co. as the Debtor

in Possession of the above bankruptcy case.]

       There may be other issues with the Application. The Court reserves

jurisdiction to ensure any subsequent applications comply with the re-

quirements to receive unclaimed funds.

       DONE and ORDERED on June 11, 2019                                    .



                                            _________________________
                                            KAREN K. SPECIE
                                            Chief U.S. Bankruptcy Judge

Copies to:
All parties in interest

Sears Roebuck and Co (DBA SEARS)
c/o Robert D. Dumbyrs, ESQ
2195 Olive Lakewood, OH 44107




                                        4
